Title: To James Madison from Lewis S. Pintard, 28 July 1802 (Abstract)
From: Pintard, Lewis S.
To: Madison, James


28 July 1802, Madeira. Forwards copies of James Simpson’s letters. Reports that on 12 July two American ships arrived from Mogador, “which Port they had left three days before in consequence of Mr. Simpson’s letter.” He recommended that they not return to Mogador; “notwithstanding which, as they had left a considerable proportion of their property there, they resolved on returning, and sailed from hence on the 21st. inst.” Suggests stationing a U.S. frigate or cruiser off Madeira owing to its proximity to Mogador, where many Barbary cruisers will be fitted out; “it would certainly be attended with great advantage to our Trade.” Reports the death of John Joyce on 23 July, a sailor from Brattleborough, Vermont, the only death that has occurred in the marine hospital in five years. Encloses an inventory of Joyce’s belongings, “which are really not worth his friends looking after.”
 

   
   RC (DNA: RG 59, CD, Funchal, vol. 1). 4 pp.; docketed by Brent. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:216. Enclosure not found.



   
   On 13 Oct. 1802 Daniel Brent wrote the Brattleborough postmaster (John Halbrook), asking him to “communicate to the friends of John Joyce” the news of his death (DNA: RG 59, DL, vol. 14).



   
   A full transcription of this document has been added to the digital edition.

